Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the RCE submission filed on 05/26/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/26/2021 have been entered.
The §101 rejection of claims 1-19 is withdrawn in response to applicant’s amendments to independent claims 1/12/17, and the objection applied to claim 17 in the previous office action is withdrawn in response to applicant’s amendment curing the grammatical deficiency previously recited in this claim.
Claims 1-19 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-19 are allowed, wherein claims 1, 12, and 17 are independent and the balance of claims are dependent therefrom.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for generating leads using internet of things devices at brick-and-mortar stores.
The closest prior art of record, Kulkarni et al. (US 2014/0324615), is directed to systems, methods and devices for providing a retail store platform for interacting with shoppers in real-time.  Kulkarni et al. and the other prior art references of record collectively teach several features recited in independent claims 1/12/17, including receiving detected sensor data from at least one of one or more consumer devices or one or more IoT devices at a brick-and-mortar store; determining one or more interactions of the consumer with the product based on a comparison between the detected sensor data and stored sensor data, wherein the stored sensor data is included within mapping information; and calculating a leads score indicating an interest level of the consumer in the product; and generating a lead for the consumer based on determining the leads score exceeds a threshold (See NF Rejection mailed 02/05/2020 for prior art citations related to the preceding limitations).
However, Kulkarni et al. and the other prior art reference of record to not teach or render obvious the limitations of wherein the mapping information comprises the stored sensor data that is mapped to sets of predefined interactions, each set of predefined interactions comprising a first predefined interaction and a second predefined interaction, wherein the first predefined interaction and the second predefined interaction correspond to a first precomputed score and a second precomputed score, each indicating corresponding conversion rates; based on the set of predefined interactions, calculating a leads score based on the first precomputed score of the first predefined interaction and the second precomputed score of the second predefined interaction, as recited and arranged in combination with the other limitations recited in claims 1/12/17, thus rendering claims 1/12/17 and their respective dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), the claimed invention integrates the judicial exception into a practical application.  In particular, although when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite an abstract idea falling within the “Certain Methods of Organizing Human Activity” by reciting limitations encompassing activities for managing personal behavior or interactions (interaction of a consumer with a product in a brick-and-mortar store; marketing or sales activities or behaviors), when further evaluated under Step 2A Prong Two, the additional element of wherein the one or more IoT devices comprises a camera, and wherein the detected sensor data from the camera comprises an indication of a facial expression of the consumer applies the abstract idea in a meaningful way beyond generally linking the judicial exception to a particular technological environment.  Accordingly, when evaluated under Step 2A Prong Two of the eligibility inquiry, the claims are not directed to the abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SMARTPHONE APPS GUIDE SHOPPERS TO IN-STORE DEALS. Baker, Natasha. Daily Press [Newport News, Va] 07 July 2013: G.13.: discloses retailers’ usage of a smartphone app and in-store sensors to track shoppers’ locations to facilitate targeted deals, offers, and the like.
HBC keeps tabs on shoppers via in-store mobile marketing; Analytics trend. Armina Ligaya. National Post [Don Mills, Ont] 29 July 2014: FP.3.: discloses the use of sensor and beacons, e.g., Apple’s iBeacon platform, to facilitate location-based marketing, to interact directly with customers, and to glean insights from customer location patterns.
Kulkarni et al. (US 2014/0324615): discloses features for receiving detected sensor data from at least one of one or more consumer devices or one or more IoT devices at a brick-and-mortar store, the detected sensor data indicative of the consumer interacting with the product at the brick-and-mortar store (paragraphs 15-17, 23, 26, 28, 33, 59, 62, 89, 100-103, 106-107, 111-113, and Figs. 1-11), determining one or more interactions of the consumer with the product based on … the detected sensor data … (paragraphs 26, 33, 105, 110, and 112), calculating a leads indicator based on the one or more interactions, the calculated leads [indicator] indicating an interest level of the consumer in the product (paragraphs 15, 26, 33, 44, 57, 67, and 112), and generating a lead for the consumer based on determining the leads indicator exceeds a threshold (paragraphs 15, 26, 33, 44, 57, 67, and 112).
Balakrishnan et al. (US 2013/0190903): discloses a comparison between detected sensor data and stored sensor data, wherein the stored sensor data is included within mapping information, and wherein the mapping information comprises the stored sensor data that is mapped to predefined specific interactions (paragraphs 52, 95, 100-101, 106, and 117).  
Sharma et al. (US 2008/0159634):  discloses specific interactions having corresponding precomputed scores indicating a conversion rate (paragraphs 63, 117-122, 134-144, 173, and Figs. 4-6 and 12).
Herring et al. (US 2016/0110791): discloses calculating a leads score based on interaction data (paragraphs 12, 44, 57-58, and 70-73).
Ziv et al. (US 2012/0130774): discloses wherein detected sensor data is from an IoT device associated with a sales associate indicating a distance between the consumer and the sales associate and an interval of time the consumer spent in proximity to the sales associate (paragraphs 44-46).
Sorensen (US 2002/0178085): discloses calculating a percentage conversion for a product based on a number of consumers that purchased the product against a number of consumers that examined the product; calculating a percentage conversion for the first interaction based on a number of consumers that exhibited the first interaction with the product and purchased the product against a number of consumers that exhibited the first interaction; and calculating the precomputed score for the first interaction based on the percentage conversion for the product and the percentage conversion for the first interaction (paragraph 56).
Lerman et al. (US 2015/0278867): discloses a major value to specify a beacon within a group and a minor value to identify a specific beacon (paragraphs 91 and 117).
Pollari (US 2012/0281686): discloses wherein an application used by a consumer measures and visualizes the distance between the consumer and a beacon based on a Received Signal Strength Indication (RSSI) (paragraph 74).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
06/04/2021